          Case 5:19-cr-00195-FB Document 17 Filed 03/26/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

USA                                             §
                                                §
vs.                                             §     NO: SA:19-CR-00195(1)-FB
                                                §
(1) Raul Valdez                                 §


        GENERAL ORDER CONCERNING AUTHENTICATION OF EXHIBITS


       In order to more efficiently and expeditiously conduct a trial if one is necessary, counsel

are encouraged to exchange documentary exhibits within a reasonable period of time prior to the

docket call and trial setting.   Once counsel has provided opposing counsel with proposed

documentary exhibits, authentication of the exhibit will be presumed unless opposing counsel

notifies the offering party in writing within five (5) days after the exhibit is listed and made

available. To the extent that counsel wish to raise objections concerning the admissibility of

exhibits, such objections must be made at least three (3) business days before trial by notifying

the Court in writing of the evidentiary disputes with copies of the disputed exhibit and authority

attached to the written objection.


       So ORDERED this 26th day of March, 2019.




                                                ______________________________
                                                FRED BIERY
                                                UNITED STATES DISTRICT JUDGE
